Motion denied; Order filed April 28, 2022




                                        In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-21-00468-CV
                                   ____________

                         SCWYANA SMITH, Appellant

                                         V.

                            ANKUS, L.L.C., Appellee


                    On Appeal from the 113th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-52368

                            ABATEMENT ORDER

      No reporter’s record has been filed in this case. Appellant is proceeding
without payment of costs. See Tex. R. Civ. P. 145. The clerk’s record does not
reflect that appellant filed a request for a court reporter’s record. See Tex. R. App.
P. 34.6 (b). On April 14, 2022, the court reporter provided this court with an
uncertified copy of a document filed by appellant requesting the portions of the
record. Also on April 14, 2022, appellant filed an “emergency motion” requesting
various forms of relief, including that the reporter produce all records from the
below hearing. That motion is denied.
      Pursuant to Texas Rule of Civil Procedure 145(i), when a declarant is
proceeding without payment of costs, “the court must designate the portions to be
transcribed.” Tex. R. Civ. P. 145(i). Accordingly, the trial court is directed to
conduct a hearing, with 10 days’ notice to the parties and the court reporter, to
determine what portions of the record are to be transcribed by the court reporter.

      The court is directed to reduce its findings to writing and the trial-court clerk
is directed to prepare, certify, and file a supplemental clerk’s record containing
those findings filed with the clerk of this court, together with a reporter’s record
from the hearing, within 30 days of the date of this order. See Tex. R. App. P.
34.6(e)(3).

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. It is the responsibility of any
party seeking reinstatement to request a hearing date from the trial court and to
schedule a hearing in compliance with this court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date
and notify the parties of such date.



                                   PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Bourliot and Spain.